DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicants' response and amendments to the claims, filed 9/22/2021, are acknowledged and entered.  Claims 13-16, 34-36, 44-45, 52-55, and 61 have been cancelled by Applicant.  Claims 1-5, 8, 17-21, 26, 29, 31-33, 37-38, and 40-41 are pending and under examination.

Response to Arguments
Any previous rejections and/or objections to claims 13-16, 34-36, 44-45, 52-55, and 61 are withdrawn as being moot in light of Applicant’s cancellation of the claims.
Applicants' arguments, filed 9/22/2021, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-5, 8, 17-21, 26, 29, 31-33, 37-38, and 40-41 are rejected under 35 U.S.C. 103(a) as being unpatentable over COLLINS ET AL. (US 2015/0126471 A1; Published May 7, 2015) and O’CONNOR ET AL. (US 2010/0249112 A1; Published Sept. 30, 2010) and in view of STOVER ET AL. (Clinical Cancer Research, 2016, vol. 22, no. 23, pages 5651-5660) (Published Online Sept. 27, 2016) (Newly Cited), KIM ET AL. (Int. J. Biol. Sci. 2017, Vol. 13, no. 2, pages 198-208) (Published Feb. 17, 2017) (Newly Cited), and KIM ET AL. (Clin. Cancer Research, 2016, vol. 23, no. 12, pages 3097-3108).

Claimed Invention
	The amended claims are drawn to methods of treating cancer cells that are resistant to poly ADP ribose polymerase (PARP) inhibitor (PARPi) therapy, wherein the cancer cells are breast cancer, ovarian cancer, pancreatic cancer, or prostate cancer, comprising administering the Chk1 inhibitor SRA737 and a PARPi.


Teachings of COLLINS ET AL.
	Collins et al. teach 5-[[4-[[morpholin-2-yl]methylamino]-5-(trifluoromethyl)-2-pyridyl]amino]pyrazine-2-carbonitrile compounds (referred to herein as "TFM compounds") which, inter alia, inhibit Checkpoint Kinase 1 (CHK1) kinase function. The present invention also in vitro and in vivo, to inhibit CHK1 kinase function, and in the treatment of diseases and conditions that are mediated by CHK1, that are ameliorated by the inhibition of CHK1 kinase function, etc., including proliferative conditions such as cancer, etc., optionally in combination with another agent, for example, (a) a DNA topoisomerase I or II inhibitor; (b) a DNA damaging agent; (c) an antimetabolite or a thymidylate synthase (TS) inhibitor; (d) a microtubule targeted agent; (e) ionising radiation; (f) an inhibitor of a mitosis regulator or a mitotic checkpoint regulator; (g) an inhibitor of a DNA damage signal transducer; or (h) an inhibitor of a DNA damage repair enzyme. See Abstract; [0002]; Claims 80 and 82.
	As per Claims 1-5, 8, 13-21, 26, 29, 31-33, 37-38, and 40-41, which recite the CHK1 inhibitor SRA737, Collins et al. teach the 5-[[4-[[morpholin-2-yl]methylamino]-5-(trifluoromethyl)-2-pyridyl]amino]pyrazine-2-carbonitrile compounds have the following structure, which is the same structure Applicants provide for the claimed SRA7371:

    PNG
    media_image1.png
    146
    162
    media_image1.png
    Greyscale

See [0072]-[0077]; Table 2; Claims 67-69.
	As per the instant claims, which require combining a CHK1 inhibitor such as SRA737 with a PARP inhibitor, Collins et al. teach the methods disclosed therein further comprise contacting cells or administering to a subject one or more other agents selected from (a) a DNA topoisomerase I or II inhibitor; (b) a DNA damaging agent; (c) an antimetabolite or a thymidylate synthase (TS) (h) an inhibitor of a DNA damage repair enzyme. See [0002]; [0036]; [0038]; [0041]; [0044]; [0130]-[0131]; Claims 80 and 82.  Collins et al. teach an inhibitor of a DNA damage repair enzyme is an inhibitor of poly ADP ribose polymerase (PARP), for example, Olaparib. See [0191].
	Collins et al. expressly teach the treatment comprises treatment with both (i) a medicament comprising a TFM compound and (ii) one or more other agents selected from: (a) a DNA topoisomerase I or II inhibitor; (b) a DNA damaging agent; (c) an antimetabolite or a thymidylate synthase (TS) inhibitor; (d) a microtubule targeted agent; (e) ionising radiation; (f) an inhibitor of a mitosis regulator or a mitotic checkpoint regulator; (g) an inhibitor of a DNA damage signal transducer; and (h) an inhibitor of a DNA damage repair enzyme. See [0047]; [0130]-[0131]; Claims 80 and 82.
	As per Claims 2-4, 38, and 40, Collins et al. teach the agents (i.e., the compound described herein, plus one or more other agents) may be administered simultaneously or sequentially, and may be administered in individually varying dose schedules and via different routes. For example, when administered sequentially, the agents can be administered at closely spaced intervals (e.g., over a period of 5-10 minutes) or at longer intervals (e.g., 1, 2, 3, 4 or more hours apart, or even longer periods apart where required), the precise dosage regimen being commensurate with the properties of the therapeutic agent(s). See [0178].
	As per amended Claims 1 and 33, Collins et al. teach the treatment is treatment of, inter alia, breast cancer; pancreatic cancer; ovarian cancer. See [0052].  In one embodiment, the treatment is treatment of: lung cancer, breast cancer, ovarian cancer, pancreatic cancer, colorectal cancer, lymphoma, melanoma, glioma, or neuroblastoma. See [0053]; [0145]-[0169]; Claim 80.
	As per Claim 26, Collins et al. teach a suitable dose of the TFM compound is in the range of about 10 g to about 250 mg (more typically about 100 g to about 25 mg) per kilogram body weight of the subject per day. See [0233].
	As per Claims 33 and 37, Collins et al. teach the method is a method of regulating (e.g., inhibiting) cell proliferation (e.g., proliferation of a cell), in vitro or in vivo, comprising contacting a cell with an effective amount of a TFM compound, as described herein. See [0120]. In one embodiment, the method further comprises contacting the cell with one or more other agents selected from: (a) a DNA topoisomerase I or II inhibitor; (b) a DNA damaging agent; (c) an antimetabolite or a thymidylate synthase (TS) inhibitor; (d) a microtubule targeted agent; (e) ionising radiation; (f) an inhibitor of a mitosis regulator or a mitotic checkpoint regulator; (g) an inhibitor of a DNA damage signal transducer; and (h) an inhibitor of a DNA damage repair enzyme. See [0121].
	
Teachings of O’CONNOR ET AL.
O’Connor et al. teach a combination comprising a checkpoint kinase (CHK) inhibitor such as CHK1 and a poly(ADP-ribose)polymerase (PARP) inhibitor useful for its anti-proliferative (such as anti-cancer) activity and is therefore useful in methods of treatment of the human or animal body. See Abstract; [0004]; [0006].  
O’Connor et al. teach a method of treating cancer, in a warm-blooded animal, such as man, in need of such treatment which comprises administering to said animal an effective amount of a CHK inhibitor, or a pharmaceutically acceptable salt thereof in combination with an effective amount of a PARP inhibitor, or a pharmaceutically acceptable salt thereof. See [0213]; [0237]; Claim 5.
As per Claim 8, O’Connor et al. teach the PARP inhibitor is, inter alia, 4-[3-(4-cyclopropanecarbonyl-piperazine-1-carbonyl)-4-fluoro-benzyl]-2H-phthalazin-1-one.2  See Table at page 8, Compound 168; [0237].
As per amended Claims 1 and 33, O’Connor et al. teach examples of cancer include, inter alia, pancreatic, ovarian cancer, breast cancer, prostate cancer. See [0006]; Claim 9.
As per Claims 17-18, O’Connor et al. teach the cancer cells may have a BRCA1 and/or a BRCA2 deficient phenotype i.e. BRCA1 and/or BRCA2 activity is reduced or abolished in the cancer cells. Cancer cells with this phenotype may be deficient in BRCA1 and/or BRCA2, i.e. expression and/or activity of BRCA1 and/or BRCA2 may be reduced or abolished in the cancer cells, for example by means of mutation or polymorphism in the encoding nucleic acid, or by means of amplification, mutation or polymorphism in a gene encoding a regulatory factor, for example the EMSY gene which encodes a BRCA2 regulatory factor. See [0220].
O’Connor et al. teach administering to a subject having SW620 (colorectal cancer) tumors a first effective amount of the CHK1 inhibitor and a second effective amount of a PARP inhibitor. See [0237]; Tables 3-4.

	The amended claims differ from the combined teachings of Collins et al. and O’Connor et al. in so far as while they disclose combining a CHK1 inhibitor with a PARP inhibitor for treating cancer they do not expressly disclose combining a Chk1 inhibitor with a PARP inhibitor for the treatment of cancer that is resistant to PARP inhibitor therapy.

Teachings of STOVER ET AL.
	Stover et al. review known biomarkers of response and resistance to DNA repair targeted therapies (Title).  Stover et al. teach that chemotherapeutic drugs that target DNA damage repair (DDR) pathways can exhibit synthetic lethality (cell death resulting from simultaneous loss or inhibition of two critical functions; for example, cancer cells defective in one DNA repair pathway rely on alternate repair pathways; inhibition of a second repair pathway then results in cell death, an effect which selectively targets repair-deficient cancer cells) with defects in DNA repair in cancer cells (Abstract; page 5651, left column, first full paragraph). For example, ovarian cancers with impaired homologous recombination DNA repair show increased sensitivity to poly(ADP-ribose) polymerase (PARP) inhibitors. Id.; page 5651, right column, first full paragraph (“…cancers with DNA repair deficiencies show increased sensitivity to certain chemotherapeutics…OC [ovarian cancer] patients with germline BRCA1 or BRCA2 (BRCA1/2) mutations (HRR deficiency) and bladder cancer patients with somatic ERCC2 mutations (NER pathway) are more sensitive to platinum agents”).
	Additionally, Stover et al. teach that deficiencies in HRR confer sensitivity to PARPi inhibitors.  See page 5651, right column, last paragraph (“…HRR deficiency confers sensitivity to inhibitors of the PARP enzyme, which is vital to several DNA repair pathways, including BER and NHEJ”). See also page 5653, left column, first paragraph (“…PARP inhibitors (PARPi) are selectively lethal to HRR-deficient cells”).
	While cancers with impaired homologous recombination repair (HRR) show increased sensitivity to DNA repair targeted agents, the opposite is also true – cancer cells proficient in HRR, e.g., having alterations in DNA repair function, can exhibit resistance to DNA repair targeted agents.  See Abstract (“…alterations in DNA repair function generate resistance to DNA repair targeted agents”. With specific regard to PARPi, Stover et al. teach that when PARPi are used as single agents, resistance shortly develops. See page 5653, left column, second full paragraph (“…[w]hen PARPi are used as a single agent, resistance typically develops in months, though occasional sustained responses are observed”). One mechanism of such PARPi resistance is restoration of HRR.  See page 5653, paragraph bridging left and right columns (“…[r]estoration of HRR function by somatic reversion of germline BRCA1/2 mutations confers platinum and PARPi resistance in OC [ovarian cancer]”). As per Claim 19, Stover et al. teach that loss of REV7 is also a mechanism of PARPi resistance. See page 5653, right column, first full paragraph (“…PARPi resistance mechanisms, such as loss of TP53BP1 or REV7, may be associated with platinum sensitivity”).
	Thus, as per Claims 20-21, a person of ordinary skill in the art would reasonably construe cancers that are resistant to PARPi therapy to not have mutations or altered expression of BRCA or other homologous recombination genes, i.e., to be cancers proficient in homologous repair, because such proficiency in homologous repair is taught by Stover et al. to confer resistance to PARPi.  Put differently, increased sensitivity to PARPi therapy is observed in cancers with impaired homologous recombination repair (HRR) and resistance to such therapy occurs when cancers regain proficiency in homologous repair.
	As per Claims 17-20, Stover et al. teach targeted sequencing, whole genome sequencing, and gene-expression profiling are all known tools for assaying HRR function in cancer cells.  See paragraph bridging pages 5653-5654 (“…[t]argeted multiplex sequencing can identify germline and somatic mutations in DNA repair genes that result in increased or decreased HRR”).  See also Table 2.  With specific regard to PARPi therapy, Stover et al. teach a sequencing assay was used to identify damaging mutations in HRR genes in patients with ovarian cancer.  Id. (“…PARPi responses observed in some BRCA1/2 wild-type patients suggest that alterations in other HRR genes may also confer sensitivity…BROCA is a targeted next-generation sequencing assay that was used to identify damaging mutations in at least one of 13 HRR genes (BRCA1, BRCA2, ATM, BARD1, BRIP1, CHEK1, CHEK2, FAM175A, MRE11A, NBN, PALB2, RAD51C, and RAD51D) in one third of advanced OC”).  See also Table 3, where Stover et al. teach assays for HRR deficiency (as discussed in Table 2), exome sequencing of HRR genes, and mutational signatures are all potential biomarkers for PARP inhibitor therapy sensitivity or resistance.
	Stover et al. suggest that optimal use of DNA repair targeted agents may require combination strategies.  For example, “…responses to DNA repair targeted agents may be enhanced by targeting alternative DDR pathways upon which cells rely when the canonical repair pathway is impaired, potentially resulting in increased efficacy from combinations of two or more DNA repair targeted agents”.  See page 5658, left column, second full paragraph.
	

Teachings of KIM ET AL. (2017)
	Kim et al. is directed to reviewing PARP inhibitors in the treatment of cancer, mechanisms of PARP inhibitor resistance, and means to reverse resistance to PARP inhibitors. See Abstract (“…the concept to block PARP enzymes by PARP inhibitor (PARPi) was appreciated in cancer treatment…increasing evidence indicates the appearance of the resistance to this treatment…cancer cells may acquire new mutations or events that overcome the positive effect of
these drugs…[t]his paper describes several molecular mechanisms of PARPi resistance which were reported most recently, and summarizes some strategies to reverse this type of drug resistance”).
	Kim et al. teach that clinical trials of PARPi have been effective in treating ovarian cancer and breast cancer, including PARPi in breast cancer with mutations in BRCA genes. See paragraph bridging pages 198-199 (“…[a]n example of synthetic lethal concept related to PARP inhibitors is observed in cells with defected BRCA1 and BRCA2. The clinical trials of PARPi show great promising underway in ovarian cancer…in Phase I and II clinical trials Pfizer and AstraZeneca pharmaceutical companies tested effects of AG014699, PF01367338, Olaparib, and AZD2281 PARP1 inhibitors in breast cancer with mutations in BRCA genes”).
	Kim et al. teach prolonged treatment of cancer with PARPi is leads to PARPi resistance (…a prolonged treatment of cancer with PARP inhibitors is frequently associated with resistance to this therapy”). Id.  Kim et al. additionally teach “…like many treatments, tumors frequently acquire resistance to PARP inhibitors”. See page 199, left column, first full paragraph. 
As per Claims 17-18, Kim et al. teach that one mechanism of PARPi resistance is mutations in the BRCA2 gene. See paragraph bridging pages 198-199 (…it has been shown that BRCA2 gene with secondary mutations shows drug resistance to cisplatin and PARPi”). Kim et al. additionally teach that mutations in BRCA1 and BRCA2 are associated with PARPi resistance. See page 199, paragraph bridging left and right paragraphs (…PARPi resistance caused by secondary mutation in BRCA genes emerged by a synthetic lethal interaction between those molecules”).  See also pages 199-200 (…novel BRCA1 deletion forms can mediate PARPi resistance…).
	Kim et al. teach that the PARPi olaparib (as recited in Claim 8) has shown efficacy in ovarian, breast, prostate, and pancreatic cancers (as recited in amended Claims 1 and 33). See page 199, left column, second full paragraph (…[o]ne of the popular PARPi drug, Olaparib, has shown its effectiveness in ovarian, breast, prostate, and pancreatic cancers”).  
	Kim et al. discuss various other mechanisms of PARPi resistance, including replication fork stabilization (page 200, right column, first full paragraph), intragenic deletion and genetic reversion of BRCA1/2 (id. at second full paragraph), phosphorylation of PARP by c-Met (page 201, left column, first full paragraph), and overexpression of HOX family (id. at paragraph bridging left and right columns).
	One of the strategies to overcome PARPi drug resistance discussed by Kim et al. is  inhibition of Cyclin-Dependent Kinase 1 (CDK1). See paragraph bridging pages 203-204; Fig. 1 (“[i]t is attractive to block CDK1 activity to enhance the efficiency of PARP inhibition therapy”; “”[i]n mouse model of lung cancer induced by Kras/Trp53 mutations, combined Cdk1 and Parp inhibition decreased tumor size and increased survival”).

Teachings of KIM ET AL. (2016)
Kim et al. teach a method of inhibiting tumor growth in a subject in need thereof comprising administering to the subject a first effective amount of a Chk1 inhibitor (MK-8776) and a second effective amount of a PARP inhibitor (Olaparib)3, wherein the tumor is a BRCA2MUT patient-derived xenograft.4 See Abstract; page 3098, right column, “PDX studies”; Figure 6.
Kim et al. teach that PARPi treatment may increase dependence on the ATR/CHK1 pathway for survival. See page 3098, left column, first full paragraph (“…[b]ecause we observed that PARPi caused ATR-CHK1 pathway activation, we reasoned that PARPi treatment alone may increase dependence on the ATR/CHK1 pathway for survival and that inhibition of ATR or CHK1 would increase DNA replication fork instability and promote cell death in BRCA2MUT HGSOC models”).  
Kim et al. also teach contacting ovarian cancer cells lines that have BRCA2MUT (PEO1) and that have BRCA2 reversion mutation5 (PEO4) with PARPi alone, Chk1 inhibitor alone, or both.  See Fig. 2B. The PEO4 ovarian cancer cell line having BRCA2 reversion mutation is “resistant” to PARPi inhibitor, i.e., the effects of PARPi on cell survival and colony area were less than those observed in PEO1 cells. See Fig. 1A and 1C.  Kim et al. teach PEO4 cells are “HR-proficient”. See Figure 1D description (“BRCA2MUT (PEO1) and HR-proficient (PEO4) cells  were treated…”). Contacting PEO4 cells with both PARP inhibitor and Chk1 inhibitor was more effective in decreasing cell survival than either agent alone. See Fig. 2B.

Principles of Law
 “In rejecting claims under 35 U.S.C. § 103, the examiner bears the initial burden of presenting a prima facie case of obviousness. Only if that burden is met, does the burden of coming forward with evidence or argument shift to the applicant.” In re Rijckaert, 9 F.3d 1531, 1532 (Fed. Cir. 1993) (citations omitted). In order to determine whether a prima facie case of obviousness has been established, we consider the factors set forth in Graham v. John Deere Co., 383 U.S. 1, 17 (1966): (1) the scope and content of the prior art; (2) the differences between the prior art and the claims at issue; (3) the level of ordinary skill in the relevant art; and (4) objective evidence of nonobviousness, if present.
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). “In determining whether obviousness is established by combining the teachings of the prior art, ‘the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.‟” In re GPAC Inc., 57 F.3d 1573, 1581 (Fed. Cir. 1995).
“[I]in a section 103 inquiry, ‘the fact that a specific [embodiment] is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.‟” Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (quoting In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976).)
In Merck, a prior art patent disclosed genus of 1200 effective combinations of compounds, including the claimed combination. The court found that the “[d]isclos[ure of] a multitude of effective combinations does not render any particular formulation less obvious.” Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989). 

Examiner’s Analysis and Conclusion of Obviousness
A claimed invention is unpatentable if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious to one of ordinary skill in the relevant art. 35 U.S.C. § 103. Whether a claimed invention would have been obvious is a question of law, based on factual determinations regarding the scope and content of the prior art, differences between the prior art and the claims at issue, the level of ordinary skill in the pertinent art, and any objective indicia of non-obviousness. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007); Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966). 
In KSR, the Supreme Court criticized a rigid approach to determining obviousness based on the disclosures of individual prior-art references, with little recourse to the knowledge, creativity, and common sense that an ordinarily skilled artisan would have brought to bear when considering combinations or modifications. KSR, 550 U.S. at 415-22. Rejecting a blinkered focus on individual documents, the Court required an analysis that reads the prior art in context, taking account of “demands known to the design community,” “the background knowledge possessed by a person having ordinary skill in the art,” and “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418. This “expansive and flexible approach,” id. at 415, is consistent with the Courts’ pre-KSR decisions acknowledging that the inquiry “not only permits, but requires, consideration of common knowledge and common sense.” DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1367 (Fed. Cir. 2006).  As KSR established, the knowledge of such an artisan is part of the store of public knowledge that must be consulted when considering whether a claimed invention would have been obvious.
In recognizing the role of common knowledge and common sense, the Courts have emphasized the importance of a factual foundation to support a party’s claim about what one of ordinary skill in the relevant art would have known. See, e.g., Mintz v. Dietz & Watson, Inc., 679 F.3d 1372, 1377 (Fed. Cir. 2012); Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 (Fed. Cir. 2009). One form of evidence to provide such a foundation, perhaps the most reliable because not litigation-generated, is documentary evidence consisting of prior art in the area.
A person of ordinary skill in the art at the time the application was filed would have had a reasonable expectation of success in treating PARPi resistant breast cancer, ovarian cancer, pancreatic cancer, or prostate cancer in a subject (e.g., cancers where homologous recombination repair is proficient), comprising administering a combination of the Chk1 inhibitor SRA737 and a PARP inhibitor to a subject.  Applicants did not invent the claimed Chk1 inhibitor SRA737, its use in cancer therapy, or its use in cancer therapy in combination with other chemotherapeutic agents, including PARP inhibitors (Collins et al.) and did not invent combining Chk1 inhibitors with PARP inhibitors for treating subjects with cancer (Collins et al., O’Connor et al., and Kim et al.).  Mechanisms of PARPi resistance in cancer were known and established in the art (Stover et al. and Kim et al. (2017)) and means to potentially overcome that resistance, including by the use of combination therapy with Chk1 inhibitors, were also expressly suggested in the prior art (Stover et al. and Kim et al. (2017)).
The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983).
Here, it was well-known and routine in the art to combine Chk1 inhibitors and PARP inhibitors in the treatment of cancer, which combinations were known to provide synergistic anti-tumor activity.  See O’Connor et al., Kim et al. (2016), and Kim et al. (2017). As such, combining a known Chk1 inhibitor (SRA737) and known, clinically effective PARP inhibitors (e.g., olaparib) and administering to them to a subject having breast cancer, ovarian cancer, pancreatic cancer, or prostate cancer would be expected to be effective in treating the cancer as evidenced by the cited prior art.  As there is no evidence in the art that Chk1 inhibitors are subject to the same resistance mechanisms as PARP inhibitors and in fact the art suggest combining a Chk1 inhibitor in order to overcome PARPi resistance (Stover et al. and Kim et al. (2016)), a person of ordinary skill in the art would have a reasonable expectation that administration of a therapeutically effective amount of the Chk1 inhibitor SRA737 in combination with administration of a therapeutically effective amount of a PARP inhibitor, e.g., olaparib, would be therapeutically and/or clinically effective in treating breast cancer, ovarian cancer, pancreatic cancer, or prostate cancer that is resistant to the PARP inhibitor alone. Indeed, Kim et al. (2017) demonstrates that in ovarian cells that are HR-proficient, combination treatment with a PARPi and Chk1 inhibitor is more effective than either agent alone.
In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958) (The mere fact that components are claimed as members of a Markush group cannot be relied upon to establish the equivalency of these components. However, an applicant’s expressed recognition of an art-recognized or obvious equivalent may be used to refute an argument that such equivalency does not exist.); Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980) (The mere fact that phthalocyanine and selenium function as equivalent photoconductors in the claimed environment was not sufficient to establish that one would have been obvious over the other. However, there was evidence that both phthalocyanine and selenium were known photoconductors in the art of electrophotography. "This, in our view, presents strong evidence of obviousness in substituting one for the other in an electrophotographic environment as a photoconductor." 209 USPQ at 759.).
Here, SRA737 was a known Chk1 inhibitor disclosed to be used for the same purpose as other Chk1 inhibitors known in the art, e.g., treating cancer.  See Collins et al. Collins et al. expressly teach SRA737 can be combined with other therapeutic agents in the treatment of tumors, including an inhibitor of a DNA damage repair enzyme such as a PARP inhibitor.  Indeed, combining Chk1 inhibitors and PARP inhibitors for the treatment of cancer was routine and well-known in the prior art.  See O’Connor et al., Kim et al. (2016), and Kim et al. (2017). As such, substituting one known Chk1 inhibitor (SRA737) for other known Chk1 inhibitors in such combinations would have been prima facie obvious to a person of ordinary skill in the art.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
Here, combining Chk1 inhibitors and PARP inhibitors for the treatment of cancer is expressly taught in the prior art to provide synergistic anti-tumor activity.  See O’Connor et al. and Kim et al. (2016). Indeed, the prior art suggests that Chk1 inhibitors could be useful in overcoming resistance to PARP inhibitors.  See Stover et al. and Kim et al. (2016). The claimed SRA737 was a known inhibitor of Chk1, disclosed to be useful alone and in combination with other therapeutic agents, including inhibitors of PARP, for treating tumors.  As such, selecting the known Chk1 inhibitor SRA737 for use in combination therapy with known PARP inhibitors to treat cancers resistant to PARP inhibitor therapy would have been prima facie obvious to a person of ordinary skill in the art at the time the application was filed.
It has long been held obvious to combine two known materials for their known function. In re Kerkhoven, 626 F.2d 846, 205 USPQ 1069 (CCPA 1980); In re Pinten, 459 F.2d 1053, 173 USPQ 801 (CCPA 1972); In re Lindner, 457 F.2d 506, 173 USPQ 356 (CCPA 1972); In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960). In re Diamond and Kellman, 149 USPQ 562 (C.C.P.A. 1966), supports the obviousness of combining two drugs known to be useful for the same purpose.  In Diamond, Appellants were claiming a combination of adenosine-5-monophosphate (A5MP) and a glucocorticoid.  The Examiner cited prior art teaching that A5MP and glucocorticoids were known in the art to be useful for treating collagen diseases and that combining drugs for the treatment of disease is suggested by the prior art.  Appellants argued that the combination of the two drugs is non-obvious since there is no teaching to combine these two out of all known anti-inflammatory agents.  The Court was not persuaded by this argument, stating that:
 “...we think it clear that it is a standard practice in this art to combine ingredients.”   
Here, as discussed in detail supra, SRA737 was a known inhibitor of Chk1 disclosed to be useful in treating tumors alone and in combination with other therapeutic agents, including inhibitors of PARP (Collins et al.).  Combining Chk1 inhibitors and PARP inhibitors for the treatment of tumors was well-known in the art to elicit synergistic anti-tumor activity (O’Connor et al. and Kim et al. (2017)) and is expressly suggested as a possible means to overcome cancer resistance to PARP inhibitor therapy alone (Stover et al. and Kim et al. (2016)). As such, a person of ordinary skill in the art would have been imbued with at least a reasonable expectation that administration of a therapeutically effective amount of the Chk1 inhibitor SRA737 in combination with administration of a therapeutically effective amount of a PARP inhibitor, e.g., olaparib, would be therapeutically and/or clinically effective in treating breast cancer, ovarian cancer, pancreatic cancer, or prostate cancer that is resistant to the PARP inhibitor alone.
	Claim 2 requires the SRA737 and the PARP inhibitor are administered separately.  Claim 3 requires the SRA737 is administered at least 24 hours after the administration of the PARP inhibitor.  Claims 4 and 40 require the SRA737 and the PARPi are administered; and subsequently both SRA737 and the PARPi are administered intermittently for at least twenty-four (24) hours. Claims 5 and 41 require the SRA737 and the PARPi are administered on a non-overlapping every other day schedule, or wherein the SRA737 and the PARPi are administered on a non-overlapping every 3 day alternating schedule, or wherein the SRA737 and the PARPi are administered on a non-overlapping every 7 day alternating schedule. 
	"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Here, the cited prior art discloses the general conditions for administering a Chk1 inhibitor and PARP inhibitor to a subjects having cancer.  Collins et al. teach when combining SRA737 with one or more other agents, the agents may be administered simultaneously or sequentially, and may be administered in individually varying dose schedules and via different routes. For example, when administered sequentially, the agents can be administered at closely spaced intervals (e.g., over a period of 5-10 minutes) or at longer intervals (e.g., 1, 2, 3, 4 or more hours apart, or even longer periods apart where required), the precise dosage regimen being commensurate with the properties of the therapeutic agent(s).  Collins et al. at [0178].  O’Connor et al. teach administering a PARP inhibitor 5 times weekly, with the Chk1 inhibitor being administered 2 hours later twice weekly. O’Connor et al. at [0237].  Thus, a person of ordinary skill in the art, using no more than routine experimentation and common sense, could readily and predictably adjust the dosing regimen(s) of Chk1 inhibitor and PARP inhibitor as needed depending on the properties of the individual agents.
For at least the above reasons, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to administer SRA737 in combination with a PARP inhibitor to a subject with breast cancer, ovarian cancer, pancreatic cancer, or prostate cancer that is resistant to PARP inhibitor therapy.

Response to Arguments
	This is a new ground of rejection necessitated by Applicants’ amendments to independent Claims 1 and 33, which now limit the claims to administering to subjects having breast cancer, ovarian cancer, pancreatic cancer, or prostate cancer that is resistant to PARPi therapy.  Applicants’ arguments, in so far as they are pertinent to the new ground of rejection, are addressed below.
	Applicants argue Collins is silent as to treatment of a cancer that is resistant to a PARP inhibitor (Response at page 9). Applicants argue that O’Connor discusses a SW 620 colon adenocarcinoma model that is not resistant to PARPi therapy (Response at page 10).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, the Examiner expresses acknowledges that Collins and O’Connor do not expressly disclose treating cancer resistant to PARPi therapy.  The treatment of such cancers, however, is rendered prima facie obvious by the combined teachings of the cited prior art as discussed in detail supra.
Applicants go on to discuss the experimental results in Kim et al. (2017) and argue that because the PARPi-CHk1i combination did not lead to tumor regression in the BRCA2MUT model, one of ordinary skill in the art would not have combined a PARP inhibitor with a CHK1 inhibitor, much less for treatment of a cancer that is resistant to PARPi therapy.
In response, the Examiner respectfully submits that the claims do not recite or require “tumor regression”.  The claims recite “inhibiting tumor growth” (which Applicants acknowledge Kim et al. describes – “…Kim found that although PARPi-CHK1i combination results in some tumor suppression in BRCAMUT orthotopic transplant model…”) (Emphasis Added).  
Applicants argue they investigated the efficacy of SRA737 and various PARP inhibitors as single agents in various cells lines (Figures 3 and 4) and surprisingly found SRA737 exhibited synergistic interactions with PARP inhibitors, including in cell lines that were insensitive to single agent PARP inhibition (Figures 10-13).
In response, the Examiner respectfully submits that even if the synergy observed in some cells with some combinations of SRA737 and a PARP inhibitor were “surprising” or “unexpected”, these results are not commensurate in scope with the claims.  Applicants merely contacted cells in vitro with different concentrations of SRA737 and a PARP inhibitors, whereas the claims encompass treating subjects having cancer.  There is not a single in vivo working example, let alone an in vivo working example demonstrating synergy, in the disclosure.  Furthermore, as clearly evidenced in Figure 10, synergism is only observed in specific cell lines with specific combinations.  For example, whereas synergy is seen in MDA-MB-231 cells when contacted with BMN 673, no synergy is seen in this same cell line when contacted with nirapirib, olaparib, or rucaparib.  While synergy is observed in OVCAR-3 cells with BMN 673, nirapirib, olaparib, or rucaparib, no synergy is observed in OVCAR-5 cells with nirapirib, olaparib, or rucaparib. Finally, Applicants have presented no factual evidence any synergism observed in vitro is “surprising” or “unexpected”.  Indeed, synergism between PARPi therapy and CHK1 inhibitor therapy was known in the art and therefore would not be construed as “surprising” or “unexpected”. See, for example, BOOTH ET AL. (Cancer Biology & Therapy 14:5, 458–465; May 2013) who contacted one of the same breast cancer cell lines (BT474) used by Applicants with a PARP inhibitor (AZD2281 or Rucaparib) and CHK1 inhibitor (LY2603618) and observed synergistic activity (Figures 1B and 1C). Indeed, such synergistic activity was observed in all breast cancer cell lines tested (BT474, MCF7, and MMTV-HER2) (Id.).  Thus, synergistic activity between PARP inhibitors and CHK1 inhibitors in vitro is neither surprising nor unexpected as asserted by Applicants.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629     
                                                                                                                                                                                                   UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038




	


    
        
            
        
            
        
            
        
            
    

    
        1 Specification at [00157].
        2 Olaparib as recited in Claim 8, is 4-[3-(4-cyclopropanecarbonyl-piperazine-1-carbonyl)-4-fluoro-benzyl]-2H-phthalazin-1-one.  Olaparib is also the inhibitor of DNA damage repair enzyme taught in Collins et al.
        3 Olaparib in a PARP inhibitor recited in Claim 8.
        4 As taught in Stover et al. and Kim et al. (2017), ovarian cancer cells with a BRCA2 mutation would be expected to having increased sensitivity to PARP inhibitors.
        5 As taught in Stover et al., reversion of BRCA2 mutations in one mechanism of PARPi resistance. Indeed, Kim et al. teach PEO4 cells are “HR-proficient”. See Figure 1.